               Case 1:19-cv-01039-BAM Document 20 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CAROL RETHWISCH,                                     Case No. 1:19-cv-01039-BAM

12                   Plaintiff,                           ORDER DISCHARGING ORDER TO SHOW
                                                          CAUSE WHY THE ACTION SHOULD NOT
13           v.                                           BE DISMISSED

14   ANDREW M. SAUL, Commissioner of Social               (Doc. No. 18.)
     Security,
15
                     Defendant.
16

17

18           Plaintiff Carole Rethwisch (“Plaintiff”) filed this action on July 29, 2019, seeking review

19 of the Commissioner of Social Security’s denial of her applications for disability benefits. (Doc.
20 No. 1.)

21           On November 30, 2020, the Court issued an order for Plaintiff to show cause in writing

22 why this action should not be dismissed for Plaintiff’s failure to comply with the Court’s

23 Scheduling Order and Plaintiff’s failure to prosecute this action. (Doc. No. 18.) The Court

24 directed Plaintiff to file a written response to the show cause order no later than December 21,

25 2020. The Court also informed Plaintiff that she could comply with the show cause order by

26 filing her opening brief. (Id. at 2.)
27           On December 21, 2020, Plaintiff filed her opening brief. (Doc. No. 19.) Accordingly,

28


                                                      1
             Case 1:19-cv-01039-BAM Document 20 Filed 12/22/20 Page 2 of 2


 1 the Court’s Order to Show Cause issued on November 30, 2020, is HEREBY DISCHARGED

 2 and no sanctions will be imposed.

 3
     IT IS SO ORDERED.
 4

 5     Dated:    December 22, 2020                  /s/ Barbara   A. McAuliffe     _
                                                UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                            2
